                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

UNITED STATES OF AMERICA                            '
                                                    '
V.                                                  '   CASE NO. 1:09-CR-170(1)
                                                    '
EMRICK CHRISTOPHER KNIGHT                           '

                           ORDER ADOPTING
        FINDINGS OF FACT AND RECOMMENDATION ON PLEA OF TRUE

        The Court referred this matter to United States Magistrate Judge Keith F. Giblin, at Beaumont,

Texas, for consideration pursuant to 28 U.S.C. ' 636(b) and the Local Rules for the United States

District Court for the Eastern District of Texas. In accordance with 18 U.S.C. ' 3401(i) and 18 U.S.C.

' 3583(e), Judge Giblin held a hearing and submitted findings of fact and a recommendation on the

revocation of the defendant=s supervised release.

        Having conducted the proceedings in the form and manner prescribed by Federal Rule of

Criminal Procedure 11 and 18 U.S.C. ' 3583, the magistrate judge issued his Findings of Fact and

Recommendation on Plea of True [Clerk’s Doc. No. 147]. The magistrate judge recommended that the

Court revoke the defendant=s supervised release and impose a term of imprisonment for the

revocation with no additional term of supervision to follow.

        The defendant filed his notice of no objections to the magistrate judge’s recommendation

[Clerk’s Doc. No. 148]. The Government has not filed objections. After review, the Court concludes

that the Findings of Fact and Recommendation should be accepted.

        It is ORDERED that the Findings of Fact and Recommendation on Plea of True [Clerk’s Doc. No.

147] are ADOPTED. The Court finds that the defendant, Emrick Christopher Knight, violated

conditions of his supervised release. The Court accordingly ORDERS that the defendant=s term of

                                                    1
supervision is REVOKED.          Pursuant to the magistrate judge=s recommendation, the Court

ORDERS Mr. Knight to serve a term of eight (8) months plus 71 days imprisonment, with no

further supervision to follow.

       The defendant is currently released on conditions of supervision. The Court will accordingly

impose a self-surrender date in the separate revocation judgment.

       SIGNED this the 17 day of December, 2018.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge




                                                 2
